755 N.W.2d 657 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alexander Wallace CARRIER, Defendant-Appellant.
Docket No. 136649. COA No. 284119.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the April 28, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Oakland Circuit Court, and we REMAND this case to the trial court for resentencing. On remand, the trial court shall sentence the defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range *658 and for the extent of the departure, in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003), and People v. Smith, 482 Mich. 292, 754 N.W.2d 284 (2008)
We do not retain jurisdiction.